Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a continuation of 15918864 (filed 03/12/2018, now U.S. Patent #10681775), which claims priority from provisional application 62469905 (filed 03/10/2017).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as based on a disclosure which is not enabling. The structure of the claimed apparatus is critical or essential to the practice of the invention, but not included in the claim(s) is not enabled by the disclosure.  See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).
Claim 18 is rejected under 112(a) as being a single component (i.e. a pipelining system comprising a modem termination system) claim, where a single component (modem termination system) recitation does not appear in combination with another component, is subject to an undue breadth rejection.  The single component which covered every conceivable ways for achieving the stated purpose was held nonenabling for the scope of claim because the specification disclosed at most only those known to the inventor.  See MPEP §2173.04.

Double Patenting
Claim 30 (combination of claims 18, 26, and 30) is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. patent 10681775 B1 (hereinafter “patent 10681775”).  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
Regarding claim 30, claim 1 of patent 10681775 is directed to the same invention as claim 30 of the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nurettin, Beser (US 20030103527 A1, hereinafter Beser), in view of Chandran et al. (US 7392279 B1, hereinafter Chandran).

Regarding claim 18, Beser teaches an x-haul pipelining system, comprising (in general, see fig. 6 and its corresponding paragraphs):
a modem termination system (MTS) (see at least fig. 6) configured
to generate an unsolicited grant for a bandwidth report (BWR) including an initialization notification (see at least para. 65 and fig. 6, e.g. CMTS generates and transmits a MAP PDU), 
to receive the BWR in accordance with the initialization notification of the unsolicited grant (see at least para. 71, e.g. “…the CMTS receives the request and schedules it for service in the next MAP. (The choice of which requests to grant will vary with the class of service requested, any competing requests, and the algorithm used by the CMTS)”), and 
to generate and transmit a grant for an initialization message upon receipt of the BWR (see at least para. 72-74, e.g. the CMTS transmits a MAP with data grant for the CM to transmit its data PDU).
Beser differs from the claim, in that, it does not specifically disclose periodically [generate an unsolicited grant], which is well known in the art and commonly used for effectively controlling traffic delays.
Chandran, for example, from the similar field of endeavor, teaches similar or known mechanism of periodically [generate an unsolicited grant] (see at least col. 11 lines 25-27, e.g. bandwidth allocation MAP messages that are periodically broadcast on the downstream channel), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Chandran into the system of Beser for effectively controlling traffic delays. 

Claims 26-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Beser in view of Chandran, as applied to claim 18 above, and further in view of Lee et al. (US 20150230267 A1, hereinafter Lee).

Regarding claim 26, Beser in view of Chandran teaches prepare the BWR including the initialization notification for transmission to the MTS (Beser, see at least para. 70-71, e.g. the cable modem transmits a request and the CMTS receives the request and schedules it for service in the next MAP).
Beser in view of Chandran differs from the claim, in that, it does not specifically disclose a remote radio head (RRH) in communication with a wireless core and configured to, upon receipt of a buffer status report (BSR) for a logical channel group (LCG), identify the BSR as associated with a Non-Access Stratum (NAS) message requiring a transmission stream, which are well known in the art and commonly used for prioritizing scheduling requests to avoid congestions.
Lee, for example, from the similar field of endeavor, teaches similar or known mechanism of a remote radio head (RRH) in communication with a wireless core and configured to, upon receipt of a buffer status report (BSR) for a logical channel group (LCG), identify the BSR as associated with a Non-Access Stratum (NAS) message requiring a transmission stream (in general, see fig. 7 and its paragraphs, in particular, see step 220 and para. 110-113, e.g. UE triggers SR or UL grant), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Lee into the system of Beser in view of Chandran for effectively prioritizing scheduling requests to avoid congestions.

Regarding claim 27, Beser in view of Chandran and Lee teaches the wireless core is communicatively coupled with a centralized small cell (cSC) and the remote radio head is a remote small cell (rSC).  (Lee, see at least para. 29 of fig. 1, e.g. one or more cells within the coverage of the BS 20)

Regarding claim 28, Beser in view of Chandran and Lee teaches the LCG is one of logical channel group 0 and logical channel group 1.  (Lee, see at least para. 90, e.g. each LCG may report at the most one buffer status value per TTI)

Regarding claim 29, Beser in view of Chandran and Lee teaches the RRH identifies the need to generate the BWR including the initialization notification based at least in part on the LCG information.  (Lee, see at least fig. 7, e.g. steps 220-240; Beser, see at least para. 70-71, e.g. the cable modem transmits a request and the CMTS receives the request and schedules it for service in the next MAP)

Regarding claim 31, Beser in view of Chandran and Lee teaches the RRH is further configured to pre-setup the transmission stream after the transmission of the BWR including the initialization notification.  (Lee, see at least fig. 7, e.g. steps 220-240; Beser, see at least para. 70-71, e.g. the cable modem transmits a request and the CMTS receives the request and schedules it for service in the next MAP)

Allowable Subject Matter
Claim 30 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
Claim 32 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
Claim 33 would be allowable because it depends from claim 32.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE F LAM whose telephone number is (571)270-7577. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465